Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 1, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148063                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  MARTEZ TILLMAN,                                                                                        David F. Viviano,
           Plaintiff-Appellee,                                                                                       Justices


  v                                                                SC: 148063
                                                                   COA: 309121
                                                                   Wayne CC: 11-004876-NO
  THE PERFECT PITCHER SPORTS PUB, INC.,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 22, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        MARKMAN, J., would reverse the judgment of the Court of Appeals in part, for the
  reasons stated in the Court of Appeals dissenting opinion.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 1, 2014
           p0325
                                                                              Clerk